DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 15 and 19.
Pending: 1-20.

IDS
Applicant’s IDS(s) submitted on 09/13/2022, 05/03/2022, 08/30/2021 and 08/09/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 11 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over PETENYI (US 20170220058 A1) in view of GEBEYEHU (US 20190243403 A1).

Re: Independent Claim 1, PETENYI discloses a power regulation system (PETENYI Fig. 2), comprising:
a reference generator (PETENYI Fig. 2 and ¶ [0028] “…The reference voltage VREF generator is formed by current source I1, transistor M1, transistor M2, zener diode D1 and resistor RX…”);
and
a low-dropout (LDO) regulator circuit coupled to the temperature compensation circuit, wherein the temperature compensation circuit provides a reference voltage to the LDO regulator circuit at least based on a ratio of a first current and a second current (PETENYI Fig. 2 and ¶ [0028] “…regulator circuit 20 of the LDO type…the scaling ratio of M4:M3 may, for example, comprise 1000:1)….” disclose current mirror based reference voltage generation. Current ratios are central to current mirror circuits.).
PETENYI is silent regarding a temperature compensation circuit coupled to the reference generator.
GEBEYEHU discloses a temperature compensation circuit coupled to the reference generator (GEBEYEHU Fig. 6 and ¶ [0109] “The margin resistor 123 can also be programmed to compensate for manufacturing and/or temperature variations.”).
PETENYI and GEBEYEHU disclose regulated voltage devices and associated methods. GEBEYEHU discloses compensating for temperature variation using resistors. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the teachings of GEBEYEHU to the regulated voltage device taught by PETENYI so that power consumption can be managed specially in mobile devices (see e.g., GEBEYEHU ¶¶ [0003]-[0004]).

Re: Claim 2, PETENYI and GEBEYEHU discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein the LDO regulator circuit includes one or more of an output pull-up circuit, an output pull-down circuit, or an output charge injector (PETENYI Fig. 2 M3 and/or M4).

Re: Claim 11, PETENYI and GEBEYEHU discloses all the limitations of claim 1 on which this claim depends. They further disclose:
further comprising a power switch coupled to the LDO regulator circuit (PETENYI Fig. 2 M3 and/or M4).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
SANKMAN (US 20200278710 A1) discloses a regulator dropout circuit. In at least some examples, the circuit comprises a first amplifier, a voltage divider, a first resistor, and a transistor. The first amplifier comprises a first input terminal configured to receive a first voltage signal, a second input terminal coupled to a first node, and an output terminal. The voltage divider is coupled between a second node and a ground node and having the first node as an output node of the voltage divider. The first resistor is coupled at a first end to the second node. The transistor comprises a gate terminal coupled to the output terminal of the first amplifier, the transistor being coupled between an input voltage node and a second end of the first resistor.
DAY (US 10338614 B1) discloses a voltage regulator circuit having an internally compensated effective series resistance includes a control circuit to generate an out current at a regulated output voltage based on a reference voltage. The control circuit includes an amplifier, a resistive element to feedback output voltage to an input of the amplifier, and a compensation circuit to couple the internally compensated effective series resistance into the control circuit. The compensation circuit includes a first current sense device to generate a first sensed current proportional to a current through an N-type pass device, a second current sense device arranged to generate a second sensed current proportional to the current through the N-type pass device, and a bias circuit coupled to sink the first sensed current and the second sensed current to reduce a bias voltage across the resistive element below a threshold voltage.
Allowable Subject Matter
Claims 15-20 are allowed. 

Re: Independent Claim 15 (and its dependent claim(s) 16-18), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
A temperature compensation circuit, comprising:
a first branch of transistors coupled to the resistor to provide a first current to the resistor; and
a second branch of transistors coupled to the resistor to provide a second current to the resistor, wherein the first current has a first temperature coefficient different than a second temperature coefficient of the second current.

Re: Independent Claim 19 (and its dependent claim(s) 20), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
A method for generating a temperature-compensated reference voltage, comprising:
sourcing a first current to a resistor;
sourcing a second current to the resistor, wherein the first current has a different temperature coefficient than the second current; and
generating a reference voltage at least based on a ratio of the first current and the second current.

Claim(s) 3-10 and 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 3, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the LDO regulator circuit includes an output pull-up circuit, an output pull-down circuit, and an output charge injector.

Re: Claim 5 (and its dependent claim(s) 6-7), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the temperature compensation circuit includes a resistor, a first branch of transistors coupled to the resistor, and a second branch of transistors coupled to the resistor.

Re: Claim 8, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
further comprising a voltage detector coupled to each of the temperature compensation circuit and the LDO regulator circuit.

Re: Claim 9, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
further comprising a power switch coupled to the voltage detector, wherein the voltage detector generates a signal based on a difference of an output voltage of the temperature compensation circuit and an output voltage of the power switch.

Re: Claim 10 (and its dependent claim(s) 4), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
further comprising a charge pump coupled to the LDO regulator circuit.

Re: Claim 12 (and its dependent claim(s) 13), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the power switch provides one of a write word line bias voltage or a read word line bias voltage to a word line of a memory array.

Re: Claim 14, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
further comprising a charge pump coupled to the power switch, wherein the power switch:
receives a first voltage greater than zero from the LDO regulator circuit;
receives a second voltage less than zero volts from the charge pump; and
selects one of the first voltage and the second voltage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov